Advisory Opinion by Mr. Justice Yantis. Pursuant to your request for an Advisory Opinion, based upon the foregoing statement of facts submitted by you in the matter of the claim of H. Mae Irwin vs. Illinois Emergency Relief Commission, the following opinion is rendered, based upon the aforementioned statement: We find that at the time of the accident in question, both employer and employee were operating under and bound by the provisions of the Illinois Workmen’s Compensation Act; that said accident arose out of and in the course of such employment. The statement further discloses that this claim rests upon the same statement of facts as did the claim of Niels Nielsen, I. E. R. C. No. 13, in which an opinion was rendered at your request by this court on April 13, 1937, both claims arising out of the murderous assault committed by Henry Arden and his mother, on the 25th day of January, 1935. It appears that Alice Mae Irwin, who was killed while in the performance of her duties as a case worker for your Commission, is survived by her mother, the claimant herein, and that the latter was partially dependent upon the said employee. It further appears that the mother has agreed to accept One Thousand Eight Hundred ($1,800.00) Dollars in full settlement of her claim. A statement of facts herein supports an award to the extent of partial dependency in favor of the mother, of forty-five (45) per cent, which sum would be in excess of a settlement of One Thousand Eight Hundred ($1,800.00) Dollars, and the amount of the funeral bill, of Three Hundred Thirty-eight -and 25/100 ($338.25) Dollars heretofore paid by the I. E. B. C. for the burial of Alice Mae Irwin. We therefore find that a settlement of One Thousand Eight Hundred ($1,800.00) Dollars, in addition to the said sum of Three Hundred Thirty-eight and 25/100 ($338.25) Dollars, payable to the claimant under a stipulated agreement between her and her counsel and the Commission is fully justified by the record. We are further of the opinion that payment of such claim should be subject: First: to a dismissal of the claim of H. Mae Irwin vs. State of Illinois, C. of C. No. 2773, now pending in this court, and Second: that payment of such sum shall be made by the Illinois Emergency Belief Commission out of any funds held by it and allocated for the payment of such claims.